DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expansion unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (1, 15, 16, 17), (2, 19), 3, 4, 5, 6, (7,18) 8, 9, 10, 11, 12, 13, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 17 of U.S. Patent No. 10,898,221 in view of Shiber (US 4,732,154). Although the claims at issue are not identical, they are not patentably distinct from each other because the application requires that the first sealing member be located proximal to a proximal end of the outer sheath. In the same field of endeavor, devices for removing debris from a body, Shiber teaches a first sealing member (37; Fig. 1) that is located proximal to a proximal end of an outer sheath (30). The first sealing member is also proximal to a fluid connection (36) of a liquid supply unit (lumen connecting the fluid connection to the outer sheath) and wherein a proximal end of the outer sheath is attached to the liquid supply unit (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of U.S. Patent No. 10,898,221 with a first sealing member, as taught by Shiber, to provide means of preventing back flow of dispensed fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 9, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2001/0031981A1, “Evans”) in view of Shiber (US 4,732,154).
Regarding claims 1 and 14-17 Evans discloses a medical device capable of cutting substances inside a body lumen. The device includes a tubular drive shaft (32; Fig. 2) that is capable of being rotated [0078]. A treatment member (18, 20) is arranged on a distal side of the drive shaft. A device handle having a housing (22; Fig. 12, 13)  and is capable of retracting the drive shaft and treatment member via a linear actuator (34) therein and includes a guide cover (113) disposed to cover the drive shaft. An outer sheath (161; [0102]) covers the guide cover and a proximal end of the guide cover is located in a distal end of the device handle housing [0095]. A drainage tube (90) is located proximal to the outer sheath and the first sealing member. The drainage tube is located in the housing of the device handle and is fixed with respect to the housing. However, Evans does not disclose a first sealing member is located proximal to a proximal end of the outer sheath and proximal to a fluid connection that is configured to supply a saline (physiological salt solution) solution into the outer sheath on the guide cover. 
Shiber teaches a device that includes an outer sheath (30) that covers a fixed guide cover (14). A first sealing member (37) located proximal to a proximal end of the outer sheath and proximal to a fluid connection (36) of a liquid supply unit. The fluid connection (36) capable of supplying a physiological salt solution into the outer sheath. A drainage tube (35; Fig. 1) is located proximal to the outer sheath and the first sealing member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Evans with a first sealing member proximal to a proximal end of the outer sheath, the first sealing member proximal to a fluid connection, and a drainage tube located proximal to the outer sheath and the first sealing member, as taught by Shiber, to provide means to means to aspirate obstruction material as well as preventing back flow when dispensing irrigation fluid therein.
Regarding claim 3, the combination of Evans and Shiber discloses that the guide cover is a cylindrical pipe (Fig. 1; Evans).
Regarding claim 5, the combination of Evans and Shiber discloses that the treatment member is operated by an axial moving shaft [0077-0080; Evans].
Regarding claim 6, the combination of Evans and Shiber discloses that the drive shaft is capable of receiving a liquid (Fig. 11; Evans).
Regarding claim 9, the combination of Evans and Shiber discloses a linear motion shaft (30; Evans) that is capable of adjusting a deformation amount of the treatment member.
Regarding claim 11, Shiber is silent about the type of fluid (36) that is introduced. Evans discloses that saline solution may be infused [0096]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluidly connected saline solution into the outer sheath of the combination of Evans and Shiber, to provide means to dissolve, soften or fragment occlusive material. 
Claim(s) 2, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claims 1 and 16 above, and further in view of Palestrant (US 5,030,201).
Regarding claims 2 and 19, the combination of Evans and Shiber does not disclose a second sealing member. 
Palestrant teaches a device that includes a second sealing member (186; Fig. 16) that is capable of surrounding the drive shaft (136) to seal a gap between the guide cover (172) and the drive shaft on a proximal side of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second sealing member between the guide cover of the combination of Evans and Shiber and the drive shaft, as taught by Palestrant, to provide a fluid tight seal around the drive shaft. With this modification, the second sealing member is proximally located to the first sealing member. 
Regarding claim 12, the combination of Evans and Shiber discloses that the device handle includes an expansion unit (34; [0078]; Evans) and a drive mechanism (88) that is capable of rotating the drive shaft. Palestrant teaches a guide cover that is capable of maintaining a liquid-tight seal between a distal end of the device handle and the expansion unit and the drive mechanism (column 13, lines 20-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the guide cover of the combination of Evans, Shiber and Palestrant with means to seal a distal end of the device handle, taught by Palestrant, to prevent dislodged plaque from interfering with the expansion unit and drive mechanism.
Claim(s) 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claim 1 above, and further in view of Pool et al. (US 2008/0097487A1, “Pool”).
Regarding claim 4, the combination of Evans and Shiber does not disclose that the holding member has a greater rigidity than a drive shaft. 
Pool teaches a device that includes a drive shaft and a sheath (191) wherein the sheath includes a low enough rigidity such that the sheath is able to curve and comfortably fit within a patient but also high enough rigidity such that the drive shaft (190) does not fail by bending within a curve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the holding member of the combination of Evans and Shiber with greater rigidity that the drive shaft, as taught by Pool, for the predictable result providing means for the drive shaft to move smoothly and easily within the holding member.
Claim(s) 7 and 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claims 1 and 17 above, and further in view of Hillstead (US 4,921,484).
Regarding claims 7 and 18, the combination of Evans and Shiber does not disclose a drainage tube that is flexible. 
Hillstead teaches a flexible drainage tube (92; column 4, lines 45-47). It is noted that everything has a degree of flexibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the device of the combination of Evans and Shiber with a flexible drainage tube, as taught by Hillstead, as this modification involves the simple substitution of one drainage tube for another for the predictable result of evacuating plaque debris and fluid.
Claim(s) 7 and 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claims 1 and 17 above, and further in view of Medwid (US 4,341,212).
Regarding claims 7 and 18, the combination of Evans and Shiber does not disclose a drainage tube that is flexible. 
Medwid teaches a flexible drainage tube (92; column 2, lines 25-27). It is noted that everything has a degree of flexibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the device of the combination of Evans and Shiber with a flexible drainage tube, as taught by Medwid, as this modification involves the simple substitution of one drainage tube for another for the predictable result of evacuating plaque debris and fluid.
Claim(s) 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claim 1 above, and further in view of Hammond et al. (US 2002/0072788A1, “Hammond”).
Regarding claim 8, the combination of Evans and Shiber does not disclose that the housing has a plurality of holes on a bottom portion of the device handle capable of allowing excess fluid and/or liquid to escape from the device handle.
Hammond teaches a device handle (20) that includes at least one opening or hole [0046]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom portion of the device handle of Evans and Shiber with a plurality of holes, as taught by Hammond, to provide additional means for draining fluids.
Claim(s) 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claim 1 above, and further in view of Kume et al. (US 5,411,016, “Kume”).
Regarding claim 10, the combination of Evans and Shiber does not disclose a flushing unit capable of supplying the physiological salt solution to the fluid connection (36; Shiber) of the device handle.
Kume teaches a device including a flushing unit in the form of a syringe that may be connected to a fluid connection (23) to supply saline to the device (column 5, lines 6-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid connection of the combination of Evans and Shiber with a flushing unit, as taught by Kume, to provide means to clear away blood and unwanted debris. 
Claim(s) 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claim 1 above, and further in view of Okada et al. (US 4,790,331, “Okada”).
Regarding claim 11, the combination of Evans and Shiber does not disclose a guide wire fixation unit that is capable of fixing a guide wire on a proximal end of the device handle. The guide wire fixation unit includes a fixation member having a plurality of ridges on a lower surface of the fixation member and capable of fixing a wire between a contact pad and a base member. 
Okada teaches a guide wire fixation unit that is capable of fixing a guide wire on a proximal end of the device handle. The guide wire fixation unit includes a fixation member (10) having a plurality of ridges in the form of threading on its lower surface. It is noted that the contact pad and base member are not positively recited. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device handle of the combination of Evans and Shiber with a guide wire fixation unit, as taught by Okada, to provide means to lock a guide wire in place during use of the device. 
Claim(s) 13 and 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shiber, as applied to claims 1 and 15 above, and further in view of Passafaro et al. (US 6,156,046, “Passafaro”).
Regarding claims 13 and 20, the combination of Evans and Shiber discloses a linear motion shaft (30; Evans) that is capable of adjusting a deformation amount of the treatment member. However, Evans does not disclose that the first sealing member is an O-ring.
Passafaro teaches a sealing member (164) that prevents fluid flow through the passage way into a hand-held device (42; column 13, lines 50-60). The sealing member is an O-ring formed of silicone and is disposed proximal to a proximal end (36) of catheter (34) and proximal to a connector assembly. The O-ring is form of an elastomeric material, thus is capable of surrounding a drive shaft, a linear motion shaft and the guide cover. It is noted that the claim limitation does not positively recite the O-ring as surrounding the drive shaft, a linear motion shaft and the guide cover. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first sealing member of the combination of Evans and Shiber with a silicone sealing member, as taught by Passafaro, as this modification involves the simple substitution of one sealing member for another for the predictable result of preventing fluid flow therethrough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Keefe et al. (US 2015/0231361A1) discloses a device including a drainage tube. Zeroni et al. (US 2012/0109171A1) discloses a device including a drive shaft and a tissue collection chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771